ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RAYMOND K. HSU of PARAMUS, who was admitted to the bar of this State in 1990, and who has been temporarily suspended from practice pursuant to the Order of the Court filed October 16, 1996, be disbarred on the basis of his criminal conviction of grand larceny in the fourth degree, in violation of New York Penal Law section 155.30;
*560And the Court having Ordered RAYMOND K. HSU to show cause why he should not be disbarred or otherwise disciplined;
And the Court having considered respondent’s proofs of a medical condition as a mitigating factor and found said proofs insufficient to justify a sanction less than disbarment;
And good cause appearing;
It is ORDERED that RAYMOND K. HSU be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that RAYMOND K. HSU be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by RAYMOND K. HSU pursuant to Rule 1:21-6 which were restrained from disbursement except on application to this Court by Order dated October 16, 1996, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that RAYMOND K. HSU comply with Rule 1:20-20 dealing disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.